THE        ATTORNEY                 GENERAL
                                OF     TEXAS


                                December        24,   1986




Mr. David V. Brandon                                  opinion   No. JM-592
Executive   Director
Texas Economic Development                            Re:  Term of office  of members of
   Colmnission                                        the Texas World Trade Council
P. 0. Box 12728
Austin,   Texas      78711

Dear Mr. Brandon:

      You ask when the terms of appointed              members presently       serving    on
the Texas World Trade Council will end.               The Texas World Trade Council
was created      by section      4(a)   of article    5190.8,    V.T.C.S.,     with power
to engage      in various       research    and education       programs     directed~    at
enhancing    the international        commerce'of    businesses    in Texas.      V.T.C.S.
art.   5190.8,     55.    The council      includes    12 members appointed         by the
governor   with advice       and consent     of the senate.       The statute     provides
that the governor         shall    make the initial       appointments      to the Texas
World Trade Council         not later     than the 90th day after          the effective
date of September 1. 1985.            V.T.C.S.   art. 5190.8,     0923(a),    24. Section
4(b) provides      as follows     for the expiration      of terms:

                 (b)  Members appointed    to             the council   by the
             governor  serve two-year   terms             expiring  February  1
             of each odd-numbered year.

V.T.C.S.   art.    5190.8,    54(b).

      You state    that the initial     annointments     to the council    were. not
made until     1986 and the first      me'eting was not called       until   May of
1986.   See V.T.C.S.    art.   5190.8,   823(b)  (first    meeting of the council
to take place not later      than 30th day after      governor   completes  initial
appointments).

      You specifically    wish to know when the terms of council   members
begin and expire.      You are not sure whether the present terms will end
February 1, 1987 or February 1, 1989.

      Section 4(b) of the statute   provides    for two-year    terms expiring
February 1 of each year.    This provision    expressly   fixes   the beginning
date and expiration   date of all council    terms after     the initial     term.
After the initial   terms are over.   all subsequent     terms will      begin on




                                           p.     2647
Mr. David V. Brandon       - Page 2       (JM-592)




February   2 of each odd-numbered            year    and   end   on   February   1 of   the
odd-numbered   year two years later.

        The initial    term of office,       however,     will  not last    exactly    two
years.     The statute    contemplates    that the initial        appointments    will be
made not later       than 90 days after         the September        1, 1985 effective
date.     Even if the governor       had made the appointments           as soon as the
statute    became effective,      an initial     term ending on February          1, 1987
would last      only   1 year and 5 months.            In the alternative,        ‘if  the
initial    terms were taken to end on February              1, 1989, it would last        3
years and 5 months.          Given the clear       legislative     language    as to the
expiration     date of a term, it is apparent            that the initial      term will
not be of the same duration         as the subsequent        two-year   terms.

       We need not determine      when the first     term began in order    to
decide when it ended.     But see Attorney    General Opinions M-338 (1969);
M-296 (1968)    (rule for deciding   when a term begins when legislature    is
silent).    A rule of decision    enables us to decide between the February
1, 1987 and the February     1, 19E9 expiration   date:

                  Where duration   or term of office     is question    of
             doubt or uncertainty,     the interpretation     should be
             followed   which limits   office  to the shortest      term.

Dobkins v. Reece.       17 S.W.2d 81 (Tex. Civ. App. - Fort Worth 1929; writ
ref’d)    (appointment    to fill    vacancy);   see Wright vi Adams, 45 Tex. 134
(1876).      The courts     favor    an interpretation       which will     return    the
elective     or appointive     power to those exercising          it at the earliest
opportunity.       Wright v. Adams, 3;           Attorney   General Opinions MW-355
(1981);     M-338 (1969);   M-296 (1968).      Accordingly,     the initial     terms of
members of the Texas World Trade Council will expire February                   1, 1987.
See also Tex. Const. art. XVI, §17 (officers              shall continue     to perform
the duties       of their    offices     until  their    successors    shall    be duly
qualified).

       The appointments        to the council      were made later        than 90 days
after    the effective     date of the statute       and appointed     council    members
therefore    will    serve   less  than the initial      term contemplated         by the
statute.     There is, however,      a well-established      distinction      between

             the phrase,   ‘term of office’    and an individual’s
             tenure of office.     The period   of time designated
             as a term of office      may not and often    does not
             coincide  with an individual’s   tenure of office.

Spears v. Davis,    398 S.W.2d 921, 926 (Tex.    1966);  see also Attorney
General   Opinions   MW-355 (1981);   M-338 (1969).     The fact  that  the
appointments    to the council  were made more than 90 days after       the
effective   date of the statute   does not serve to change the length    of




                                     p.   2648
        Mr. David V. Brandon     - Page 3       (JM-592)
    .

P


        the term; it merely      shortens    the time that the appointed                 members may
        serve on the council.      -See  Attorney  General Opinion M-338                (1969).

                                            SUMMARY

                        The   terms    of   appointed     members  presently
                    serving   as the initial      appointees   to the Texas
                    World Trade Council      will    end February   1, 1987.
                    Subsequent   terms will   begin on February 2 of each
                    odd-numbered    year and expire    on February  1 of the
                    odd-numbered vear two months in the future.




                                                           J
                                                           Very   t uly   yours,

                                                                    fL-

                                                           JIM      MATTOX
                                                           Attorney  General       of   Texas

        JACK AIGHTOWER
        First Assistant Attorney      General

        MARY KELLER
        Executive Assistant     Attorney    General

        RICK GILPIN
        Chairman, Opinion     Committee

        Prepared    by Susan L. Garrisoa
        Assistant    Attorney General




                                           p.   2649